G-eorge Tilzer, J.
This motion will be considered as one to renew and rehear upon additional facts.
*277The motion to rehear is granted and upon such rehearing and reconsideration the original decision is recalled and the motion is disposed of as follows :
The defendant corporation, Sombrerete Mining Company, is incorporated in the State of New York. Section 10 of the Stock Corporation Law requires every stock corporation to keep at its office correct books of account of all its business and transactions. “ At its office ” means office within the State of New York. The court, therefore, may compel a New York corporation to bring its books of account and records into the State of New York for the purposes of examination by a stockholder.
However, before exercising this power, the equities should be balanced so that the corporation shall not be inconvenienced nor the stockholder put to unnecessary trouble and expense which might impair the right itself. In the circumstances, the motion by stockholders, suing in behalf of the corporation, Sombrerete Mining Company, for examination before trial of said corporation and the officers and directors of a corporation holding the majority of stock, is granted to the extent of permitting an inspection of the books and records of the Sombrerete Mining Company. At the option of the defendant corporation, Sombrerete Mining Company, examination shall proceed at Mexico City, in which event the expenses of one person, designated by plaintiff Wyman, shall be borne by defendant Sombrerete Mining Company in the first instance. If the parties can agree upon the fair expense, it may be inserted in the order to be entered herein, otherwise the court will fix the amount. The defendant, in the alternative, may submit photostatic copies of the records of account required by the plaintiffs within 20 days to enable them to frame a complaint. In the event that these options are not availed of, inspection shall take place at the main office .in New York.
Plaintiffs are also granted an extension of time to serve a complaint to 20 days after completion of the inspection directed herein.